Citation Nr: 1342381	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1974 to December 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to acoustic trauma in service.

2.  It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.

3.  A low back disability was not manifested in, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Service connection for low back disability is not warranted.  38 U.S.C.A.           §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
  
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
  
The record shows that a VCAA letter dated in March 2008 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  A VCAA letter to the appellant was provided in March 2008, prior to the initial unfavorable decision in January 2009.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured and the Veteran was afforded a VA examination regarding his back in June 2008. 

The Board notes that the June 2008 VA examination report indicates that the Veteran receives chiropractic treatment once a month for his back.  A review of the record does not reveal that such records are associated with the claims file.  However, the Board notes that in a letter, dated in March 2008, the Veteran was advised to provide information and complete authorizations for any treatment he received for his claimed back disability.  He did not provide such information or provide completed authorizations so that the RO could obtain any private treatment records.  However, the Veteran did submit a statement from his chiropractor, which suggests that the Veteran was aware of the obligation to submit private treatment records and submitted all evidence he intended to provide.  Accordingly, the Board concludes that no further efforts in this regard are necessary.

The Veteran has not identified any evidence that remains outstanding.  Accordingly, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Bilateral Hearing Loss and Tinnitus

The Veteran's service treatment records (STRs) reflect that his military occupational specialty was in field artillery.  His STRs, to include on December 1975 service separation examination report, are silent for complaints, findings, treatment, or diagnosis related to bilateral hearing loss or tinnitus.

In April 2008, Dr. M.D., a private ear, nose, and throat physician, noted that he evaluated the Veteran in regard to noise induced hearing loss while in active military service, and that after a thorough ear, nose and throat examination, as well as a thorough review of his audiogram, he determined that the Veteran has bilateral hearing loss and tinnitus due to noise induced trauma while in active military service, specifically, exposure to noise from 110 mm. Howitzers.

In June 2008, the Veteran stated that he was an M-110 howitzer powderman in Germany with the 13B20 field artillery in field exercises.

On June 2008 VA audiological examination, the Veteran reported constant bilateral tinnitus.  He reported exposure to M110 Howitzers and M16 grenades while in service and only using ear protection approximately 75 percent of the time.  He denied civilian and leisure noise exposure.  He indicated that he first noticed tinnitus a few years after service and that it interferes with his concentration.  The examiner diagnosed bilateral sensorineural hearing loss and Maryland CNC word scores in each ear was 84.  Such findings satisfy the requirements for hearing loss disability under VA regulations.  38 C.F.R. § 3.385 

In January 2009, the VA examination opined that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to military noise exposure "based on normal hearing at separation exam bilaterally and delayed onset of tinnitus post service occurrence."  In support of her opinion, she cited a report from the Institute of Medicine but did not provide any specifics as to why such report supported her findings.

An April 2009 VA treatment record notes the Veteran complaining of tinnitus and a diagnosis of such was made. 

Given the Veteran's service in field artillery, it is shown, and not in dispute, that he was exposed to noise trauma in service.  As tinnitus is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374) (2002)), and its presence has been reported by the Veteran and acknowledged by VA medical care-providers, it is also shown that he has tinnitus.  Likewise, the 2008 VA audiological examination shows that the Veteran has a current hearing loss disability.  What remains necessary to substantiate his claims of service connection for bilateral hearing loss and tinnitus is evidence of a nexus between such disability and his service/exposure to noise trauma therein.

One method of establishing nexus (and service connection) is by showing inception of the disability for which service connection is sought during service.  See 38 C.F.R. § 3.303(a).  The Veteran alleges his tinnitus began in service and has persisted since.  As his service medical records do not note tinnitus, the Board must look to the other medical and lay evidence of record pro and con in this matter.  

The fact that bilateral hearing loss and/or tinnitus was not noted in the STRs does not preclude that it may have been present but not reported to medical care providers.  The credibility of the Veteran's accounts of onset of tinnitus in service is a critical factor with respect to that claim.  In support of the Veteran's claims is the April 2008 private opinion finding that the Veteran's bilateral hearing loss and tinnitus is consistent with noise-induced trauma.  Against the Veteran's claim is the January 2009 VA examiner's opinions that the bilateral hearing loss was unrelated to service due to normal hearing noted at service separation and that tinnitus is unrelated to service due to delayed onset.    

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Hensley Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.

Given the positive private medical opinion and the negative VA medical opinion, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's bilateral hearing loss and tinnitus is related to service.  Weighing the evidence outlined above, and resolving any remaining reasonable doubt in the Veteran's favor, as required under 38 C.F.R. § 3.102, the Board finds that the record reasonably shows that his bilateral hearing loss and tinnitus are related to service.  The requirements for establishing service connection are met.  Service connection for bilateral hearing loss and tinnitus is warranted.  

Low Back 

The Veteran's STRs are silent for complaint, treatment, or diagnosis related to the low back, with the exception of an April 1975 record noting low back pain.  Notably, on December 1975 separation examination, the Veteran's spine was clinically evaluated as normal.  On an associated report of medical history, the Veteran specifically denied recurrent back pain.

Private treatment records dated in August and October 2007 note low back pain and a recent back injury after bending over to pick up a weight.  The impression was low back pain and muscle spasms; over the counter pain medication was prescribed as needed.

In March 2008, the Veteran's chiropractor submitted a statement indicating that he has been treating the Veteran for several years for a low back condition.  He opined that such condition "is directly aggravated and exacerbated on a regular basis by a left knee condition, from an apparent military injury and 3 surgeries."

On June 2008 VA examination of the spine, the Veteran reported favoring his left knee and walking inappropriately, in addition to bending and stooping at his job as a produce manager, all of which cause him to have low back pain.  He denied any trauma to his low back.  Diagnostic imaging of the lumbar spine revealed no significant abnormalities.  Following a review of the claims file, the examiner opined that "it is less likely as not that this veteran's lumbar strain, noted on VA examination dated 6/16/08, is due to the veteran's service connected s/p total knee replacement."  He explained that there is no documentation in the medical literature to support the Veteran's claim that lumbar strain is from walking inappropriately due to his knee replacement.  He stated that lumbar strain occurs from heavy lifting and bending, which is most likely due to the Veteran's postservice job as a produce manager.  The examiner concluded that lumbar strain is not caused by or aggravated by his service and cited to the lack of support in the Veteran's STRs and VA medical records.

The evidence does not show, and the Veteran does not contend, that a low back disability was manifest in service.  Further, there is no evidence that shows or suggests that there is a nexus between an event in service and the Veteran's low back disability.  Consequently, service connection for low back disability on a direct basis (i.e., that the disability was incurred in, or aggravated by, the Veteran's service) is not warranted.

The Veteran's theory of entitlement to service connection for low back disability is that such disability was caused by, or is otherwise related to, his service-connected left knee disability.  Specifically, he contends that he suffered lumbar strain due to "long-standing favoring of my service-connected left knee."  See May 2010 substantive appeal.

Secondary service connection is available where a service- connected disability directly caused another disability and where a service-connected disability has aggravated a non-service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has had lumbar strain diagnosed (see June 2008 VA examination report).  Furthermore, service connection has been established for postoperative arthrotomy and meniscectomy of the left knee.  Therefore, the first two elements of a successful secondary service connection claim are satisfied.  However, the competent and probative evidence does not show that the Veteran's lumbar strain is proximately due to or the result of (was caused or aggravated by) the Veteran's service-connected left knee disability.

In this regard, the record contains conflicting evidence.  The "positive" evidence consists of the March 2008 opinion from the Veteran's chiropractor finding that the Veteran's lumbar strain is aggravated by his service-connected left knee disability.  In contrast, the VA examiner's "negative" medical opinion specifically found that it was less likely than not that the Veteran's lumbar strain was caused or aggravated by service, to include as due to his service-connected left knee disability.  This opinion was provided by an attending physician after a review of the Veteran's claims file.  The examiner provided citation to the factual record and noted a review of medical literature.  Further, he provided a detailed rationale, which included that the more likely etiology of the Veteran's current lumbar strain was due to his postservice occupational duties as a produce manager.  For these reasons, the Board finds that the VA examiner's opinion is more persuasive and is entitled to much greater probative value than the March 2008 opinion from the Veteran's chiropractor.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion.").  

Finally, the Board acknowledges the Veteran's statements attributing his low back disability to his service-connected left knee disability.  While the Veteran is certainly competent to report symptoms such as low back pain, Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, as to the specific issue in this case, determining the etiology of low back disability, falls outside the realm of common knowledge of a lay person.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

In summary, for the reasons above, the preponderance of the evidence is against the claim for service connection for low back disability, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for low back disability is denied.




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


